— Judgment, Supreme Court, New York County (Robert S. Rose, J.), entered January 31, 1992, which, upon a jury verdict in favor of defendants, dismissed the complaint and the third-party complaint, unanimously affirmed, without costs.
Given the extremely contradictory nature of the proof at trial the jury could rationally conclude that while plaintiff had fallen from the ladder, the ladder did not break or collapse as claimed and defendants did not violate Labor Law § 240 (1) (see, Silva v 81st St. & Ave. A Corp., 169 AD2d 402, 404-405, lv denied 77 NY2d 810). Concur — Murphy, P. J., Sullivan, Rosenberger and Kupferman, JJ.